DETAILED ACTION
Information Disclosure Statement
The information referred to in the information disclosure statements filed on 6/25/2021 has been considered as to the merits.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. 9333886 . This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 are allowable over prior art if the above identified double patenting issue is resolved by applicant.

The following is an examiner’s reasoning for indicating allowable subject matter:
With respect to claim 1, the prior art of record neither singly or in combination discloses a method of assembling a vehicle seat including the features of claim 1 and particularly a protruding portion inwardly protruding and integrally formed from a portion of the lateral face of the side frame that faces at least the part of the bracket, the link support shaft being disposed at a same height as the protruding portion.
With respect to claim 11, the prior art of record neither singly or in combination discloses a method of assembling a vehicle seat including the features of claim 22 and particularly a link support shaft disposed at a same height as the protruding portion and a bracket that comprises a link shaft supporting face that extends from a side frame side towards an inner side of the seat and a first attachment portion and a second attachment portion for each being attached to the side frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sekeda (7,540,562).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636